FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 Date of Report: May 19, 2015 Commission File No.: 000-29992 OPTIBASE LTD. (Translation of registrant’s name into English) 10 Hasadnaot Street Herzliya 4672837, Israel +972-73-7073700 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Attached hereto and incorporated by way of reference herein is a press release issued by the Registrant and entitled “Optibase Ltd. announces first quarter results”. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OPTIBASE LTD. (the “Registrant”) By: /s/ Amir Philips ————— Amir Philips Chief Executive Officer Date: May 19, 2015 Media Contacts: Amir Philips, CEO, Optibase Ltd. 011-972-73-7073-700 info@optibase-holdings.com Investor Relations Contact: Marybeth Csaby, for Optibase +1-917-664-3055 Marybeth.Csaby@gmail.com OPTIBASE LTD. ANNOUNCES FIRST QUARTER RESULTS HERZLIYA, Israel, May 19, 2015 – Optibase Ltd. (NASDAQ: OBAS) today announced financial results for the first quarter ended March 31, 2015. Revenues from fixed income real estate totaled $3.3 million for the quarter ended March 31, 2015, compared to revenues of $3.5 million for the first quarter of 2014. Net Loss attributable to Optibase Ltd shareholders for the quarter ended March 31, 2015 was ($139,000) or ($0.03) per basic and diluted share, compared to a net income of $214,000 or $0.04 per basic and diluted share for the first quarter of 2014. Weighted average shares outstanding used in the calculation for the periods were approximately 5.1 million basic and diluted shares for each period. As of March 31, 2015, we had cash, cash equivalents and other financial investments, net, of $22.3 million, and shareholders' equity of $78.7 million, compared with $22.9 million, and $77.1 million, respectively, as of December 31, 2014. The results for the first quarter of 2015 include acquisition related costs of $364,000incurred by acquisition of retail portfolio of 27 commercial properties in, Germany. For further details please see our announcement dated December 19, 2014. Amir Philips, Chief Executive Officer of Optibase commented on the first quarter results; "During the first quarter we continued operating our real estate portfolio and were able to lower our operating costs. Acquisition related expenses, attributed to a new transaction in Germany, have affected the quarter results, resulting in a net loss which does not reflect our ongoing operating stability. Overall we believe our operating fundamentals remain stable and we expect the completion of our acquisition in Germany by the end of the second quarter while at the same time we continue looking for additional opportunities to further expand our real estate portfolio". About Optibase Optibase invests in the fixed-income real estate field and currently holds properties in Switzerland and in Miami, Texas and Philadelphia, USA and is currently looking for additional real estate investment opportunities. Optibase was previously engaged in the field of digital video technologies until the sale of its video solutions business to Optibase Technologies Ltd., a wholly owned subsidiary of VITEC Multimedia ("Vitec") in July 2010. For further information, please visit www.optibase-holdings.com. This press release contains forward-looking statements concerning our marketing and operations plans. All statements other than statements of historical fact are statements that could be deemed forward-looking statements. All forward-looking statements in this press release are made based on management's current expectations which involve risks, uncertainties and other factors that could cause results to differ materially from those expressed in forward-looking statements. These statements involve a number of risks and uncertainties including, but not limited to, difficulties in finding suitable real-estate properties for investment, availability of financing for the acquisition of real-estate, difficulties in leasing of real-estate properties, insolvency of tenants, difficulties in the disposition of real-estate projects, risk relating to collaborative arrangements with our partners relating to our real-estate properties, risks relating to the full consummation of the transaction for the sale of our video solutions business, general economic conditions and other risk factors. For a more detailed discussion of these and other risks that may cause actual results to differ from the forward looking statements in this press release, please refer to Optibase's most recent annual report on Form 20-F. The Company does not undertake any obligation to update forward-looking statements made herein. OPTIBASE REPORTS/ 2 Optibase Ltd. Condensed Consolidated Statement of Operations For the Period Ended March 31, 2015 Three months ended March 31 March 31 $ $ Unaudited Unaudited Fixed income real estate rent Cost and expenses: Cost of real estate operation Real estate depreciation and amortization General and administrative Acquisition related costs - Total cost and expenses Operating income Equity share in losses of associates, net ) ) Other Income 95 Financial expenses, net ) ) Income before taxes on income Taxes on income ) ) Net income Net income attributable to non-controlling interests Net income (Loss) attributable to Optibase LTD ) Net income (Loss) per share : Basic and Diluted $ ) $ Number of shares used in computing Earnings per share Basic Diluted Amounts in thousands 2 OPTIBASE REPORTS/ 3 Condensed Consolidated Balance Sheets March 31, December 31, Unaudited Audited Assets Current Assets: Cash and cash equivalents Trade receivables Other accounts receivables and prepaid expenses Total current assets Long term deposit 52 54 Investments in companies and associates Long term investments Real Estate Property, net Other assets, net Total property equipment and other assets Total assets Liabilities and shareholders' equity Current Liabilities: Current maturities of long term loans Accounts payable and accrued expenses Other short term liabilities Total liabilities attributed to discontinued operations Total current liabilities Long term liabilities: Deferred tax liabilities Land lease liability, net Long term loans, net of current maturities Total long term liabilities Total shareholders’ equity of Optibase Ltd Non-controlling interests Total shareholders' equity Total liabilities and shareholders’ equity Amounts in thousands 3
